Citation Nr: 1010469	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-30 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for disability of the 
cardiovascular system.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of an injury of the right 8th-9th rib area.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to January 
1993. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In an October 2009 Decision Review 
Officer decision, the rating for the residuals of an injury 
in the area of the right 8th and 9th ribs was increased to 10 
percent from the effective date of service connection, 
January 10, 2005.  The increase does not represent a complete 
grant of the benefit sought on appeal, and the Veteran has 
continued his appeal.


FINDINGS OF FACT

1.  A disability of the cardiovascular system has not been 
present at any time during the pendency of the Veteran's 
claim.

2.  Throughout the initial rating period, the Veteran's 
residuals of an injury in the right 8th-9th rib area have 
been manifested by structural deformity with tenderness, but 
not by removal of two or more ribs.


CONCLUSIONS OF LAW

1.  A cardiovascular disability was not incurred in or 
aggravated by active duty, and its incurrence or aggravation 
during such service may not be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  The criteria for an initial disability rating in excess 
of 10 percent for residuals of injury, right 8th-9th rib 
area, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.20, 4.7, 4.71a, Diagnostic Code 5297 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for 
disability of the cardiovascular system and entitlement to an 
initial rating in excess of 10 percent for residuals of 
injury in the right 8th-9th rib area.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial-disability-rating and 
effective-date elements of a service-connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects the Veteran was provided VCAA notice in a 
letter mailed in January 2005, prior to the issuance of the 
rating decision on appeal.  Although the Veteran was not 
provided notice with respect to the effective-date element of 
the claim and the notice concerning the disability-rating 
element of the claim was not sent until May 2008, after the 
initial adjudication of the claims, the Board finds there is 
no prejudice to the Veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

As explained below, the Board has determined that service 
connection is not warranted for disability of the 
cardiovascular system and a higher initial rating is not 
warranted for the injury residuals at issue.  Consequently, 
no effective date or disability rating will be assigned for 
the claimed cardiovascular disability.  In addition, no 
effective date for a higher initial rating will be assigned.  
Therefore, the failure to provide adequate and timely notice 
with respect to those elements of the claims is no more than 
harmless error.  

With respect to the disability-rating element of the initial-
rating claim, the Board notes that following the provision of 
the required notice and the completion of all indicated 
development of the record, the RO readjudicated the Veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of his claims.  In this 
regard, the Board notes that service treatment records 
(STRs), service personnel records (SPRs), VA medical records, 
and private medical records have been associated with the 
claims folder.  The Veteran was also afforded appropriate VA 
examinations.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate either of the claims.  The Board is also unaware 
of any such evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claims were insignificant and not 
prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claims.

Legal Criteria

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular disease to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Disability Ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  

The Veteran's service-connected residuals of injury, right 
8th-9th rib area, have been evaluated by analogy to the 
removal of ribs under DC 5297.  Under this diagnostic code, a 
10 percent disability rating is warranted for removal of one 
rib or resection of two or more ribs without regeneration.  A 
20 percent disability rating requires the removal of two 
ribs.  A 30 percent evaluation is warranted where three or 
four ribs have been removed.  A 40 percent evaluation is 
warranted where five or six ribs have been removed and a 
maximum 50 percent evaluation is warranted for the removal of 
six or more ribs..

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record in a case 
before VA with respect to benefits under the laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of the matter, VA will give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Entitlement to Service Connection

The Veteran asserts he has an abnormal cardiovascular system 
due to service. 

The Board has reviewed the evidence of record and finds, for 
the reasons expressed below, that the Veteran has not had a 
cardiovascular disability at any time during the pendency of 
this claim.

STRs include seven reports of medical examinations in which 
normal results were noted on clinical evaluation of the heart 
(thrust, size, rhythm, sounds) dated in October 1981; October 
1984 (the report also described the Veteran's abnormal 
electrocardiograms in November 1984 and December 1984); 
September 1986; March 1991 (that noted his history of 
increased precordial voltage on electrocardiogram results, 
asymmetric septal thickening without evidence of hypertropic 
cardiomyopathy, probable athletes heart, and abnormal 
treadmill test); April 1989; and April 1996.  In the 
accompanying reports of medical history, the Veteran stated 
that he had not experienced palpitation, pounding heart, or 
heart trouble.  However, the Board notes that in a February 
1993 medical examination, there was an abnormal 
electrocardiogram (EKG) with I/VI systolic ejection murmur. 

STRs included multiple EKGs to include results in October 
1981 that showed normal findings; October 1984 that showed 
sinus bradycardia but otherwise normal results; December 1984 
that showed poor R wave progression in precordial leads and Q 
waves, high voltage; November 1991 that showed marked sinus 
bradycardia, non-specific intraventricular conduction delay, 
and abnormal results; February 1993 that showed sinus 
bradycardia with sinus arrhythmia, but otherwise normal 
results; and March 1996 that showed marked sinus bradycardia 
and abnormal results.

The Board notes that as a result of his abnormal EKGs, 
defective vision, and acne, the Veteran received multiple 
waivers to continue in his flying duty while in service.

A medical evaluation in February 1985 included a review of 
the Veteran's EKGs.  The prominent septal forces on the EKG 
in conjuction with the large septal dimensions were found to 
be highly suggestive of hypertrophic cardiomyopathy.  As this 
was a disqualifying condition, the Veteran was referred to 
the School of Aerospace Medicine for complete cardiovascular 
evalution to rule out the possibility of organic heart 
disease as well as for a determination of etiology.

An aeromedical evaluation in November 1985 resulted in 
diagnoses of abnormal treadmill exercise tolerance test; 
nondiagnostic thallium scan; left ventricular hypertrophy by 
voltage alone, nondiagnostic Q waves inferolaterally and 
sinus bradycardia; increased precordial voltage; asymmetric 
septal thickening, no evidence of hypertrophic 
cardiomyopathy; and probable athlete's heart.  EKGs revealed 
only a small area of increased septal thickness with no 
evidence of cardiomyopathy; upper normal-sized left 
ventricular cavity with wall thickness of the septum being 10 
millimeters (mm) and left ventricular posterior wall 
thickness of 10 mm.  There was no evidence of obstruction or 
increased ejection fraction consistent with hypertrophic 
cardiomyopathy.  Radionuclide ventriculography was normal.  
Examination of the heart revealed a regular rhythm with no 
murmur, rub, gallop, click; or jugular venous distention.  S1 
and S2 were normal; there was no S3 or S4.  Carotid and 
femoral pulses were present and symmetric without bruits.  
Dorsalis pedis and posterior tibial pulses were present and 
symmetrical.  It was noted that the Veteran had been totally 
asymptomatic.  The Veteran did not meet the medical standards 
for flying class due to his abnormal treadmill exercise 
tolerance test but was recommended to receive a waiver.  
Moderate reduction of isometric exercise with no restriction 
of aerobic exercise was also recommended.  

An Aeromedical Consultation Service (ACS) report in July 1991 
reflects that the Veteran was diagnosed with abnormal 
treadmill exercise tolerance test and borderline thallium 
scan.  Upon cardiac examination, the PMI was in the fifth 
intercostal space in the left midclavicular line; the S1 and 
S2 were normal; there was a grade I/VI short systolic 
ejection murmur located in the lower left sternal border; but 
there were no other murmurs, clicks, or rubs noted.  An EKG 
showed mild pulmonic insufficiency, but was otherwise normal.  
It was recommended that the Veteran continue all routine 
activities including flying class duties.  

In connection with his separation examination in December 
1992, the veteran denied ever having palpitation, pounding 
heart, or heart trouble.  In the Statement of Examinee's 
Present Health, the Veteran noted that he was in excellent 
health.  The Veteran also noted that he had a history of 
abnormal EKGs and exercise stress test.

The Veteran submitted EKG results from October 1999, June 
2002, August 2004, August 2006, August 2007, and August 2008 
that showed both normal and abnormal results to include sinus 
bradycardia; irregular sinus bradycardia; premature 
ventricular complexes; and non-specific ST-T abnormality 
(elevation).

The Veteran had a VA compensation and pension (C&P) 
examination in July 2005 in which he reported a history of 
abnormal EKGs associated with an abnormal treadmill test.  
The examiner noted that the Veteran's medical records 
indicated that he was asymptomatic during the treadmill test.  
The Veteran reported that he was physically active and would 
exercise on a treadmill three times a week for at least 
thirty minutes.  An EKG performed during the examination 
showed evidence of sinus bradycardia with a ventricle rate of 
51 beats per minute (bpm) without any evidence of chamber 
enlargement or ST-T changes.  The Veteran was diagnosed with 
sinus bradycardia, effort tolerance estimated at greater than 
10 metabolic equivalents (METs).

The Veteran submitted a Notice of Disagreement (NOD) to the 
rating decision on appeal in December 2006 in which he stated 
that there was a large amount of evidence in his service 
medical records regarding some abnormalities with his EKGs.  
He furthered that because he had a special flying waiver 
during his whole flying career, it indicated that there was 
some concern about his heart.  The Veteran also asserted that 
he received EKGs every year through his employer that must be 
administered several times in order to get acceptable 
results.

The Veteran submitted a statement in September 2007 in which 
he stated that while there were no current, obvious medical 
problems, past tests results showed some abnormalities with 
his heart pattern and could indicate potential problems in 
the future.

The Veteran had a VA-contracted examination in August 2009 in 
which his heart was noted as having normal S1 and S2; no S3, 
S4 regular rate and rhythm; no heaves or thrills; and no 
murmurs or gallops. 

The Board has determined that service connection for 
disability of the cardiovascular system is not in order 
because the medical evidence of record disproves the presence 
of any cardiovascular disability during the pendency of this 
claim.

The evidence establishes that the Veteran had abnormal EKGs 
both in service and after service with varying diagnoses, 
including sinus bradycardia.  However, that an abnormality 
occurred in service alone is not enough; there must be a 
disability resulting from that condition.  Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1993). 

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability ... in the absence of a proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held 
that the requirement for service connection that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim even though the 
disability resolves prior to the Secretary's adjudication of 
the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).

In this case, the Board notes that sinus bradycardia is not a 
disease or disability; it is a laboratory finding which 
falls, in the absence of underlying disease, within the 
normal variation of medical experience.  Medical examinations 
during and after active service have disclosed no underlying 
cardiovascular disorder for which service connection could be 
granted.

VA must also consider all favorable lay evidence of record.  
38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in 
addition to the medical evidence above the Board has 
carefully considered the lay evidence presented by the 
Veteran and his representative in the form of correspondence 
to VA, to include a brief submitted in December 2009, in 
which it has generally been asserted that the Veteran had 
heart abnormalities in service.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, the Veteran is not competent to render an opinion 
concerning medical diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, it is the 
province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  In this case, there is no competent medical 
diagnosis of a current cardiovascular disorder.

Therefore, for the reasons and bases expressed above, the 
Board concludes that the evidence in this case preponderates 
against the claim and the benefit of the doubt rule is not 
for application.  Gilbert, 1 Vet. App. 49, 53.

Entitlement to an Increased Initial Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

The Board has reviewed the evidence of record and finds, for 
the reasons expressed below, that the Veteran's overall level 
of impairment is not consistent with a rating in excess of 10 
percent.

In the aforementioned C&P examination in July 2005 the 
Veteran also provided a history of a right rib fracture that 
occurred in service.  The examiner noted that the fracture 
left him with a residual deformity on the right side.  The 
Veteran reported having pain at that spot when lying on his 
stomach on hard surfaces.  He also reported protrusion at the 
site.  X-rays of the ribs were normal with no current rib 
fracture and no pneumothorax or pulmonary contusion.  The 
Veteran was diagnosed with fracture of the right rib, healed 
with a residual deformity.  

In the NOD in December 2006 the Veteran also stated his bony 
rib protrusion on the right rib cage presented several 
problems and significant limitations on his lifestyle and 
daily activities.  He furthered that the gap between his ribs 
created an area of exposed cartilage that was very sensitive 
to the touch.  He stated that he had to constantly be aware 
not to bump this area in any way as to not cause pain.  The 
Veteran noted this disability limited his participation in 
activities that involved a lot of physical contact.  The 
Veteran stated that this disability prevented him from laying 
down on his stomach because of the pain and residual soreness 
caused by the pressure on the protrusion.  

The Veteran noted in the aforementioned statement submitted 
in September 2007 that his bony protrusion on the right rib 
cage impacted his employment.  He stated that he was unable 
to lie on his stomach during the rest and sleep periods 
required for his job (in crew bunk areas on aircrafts during 
long flight periods) and this affected his performance.  The 
Veteran noted that he also had to move his body in an 
unnatural way in order to avoid the arm rest on his cockpit 
seat from coming into contact with his rib area when reaching 
into his flight bag.  

In the VA-contracted examination in August 2009, the Veteran 
also reported localized pain in his rib area occurring five 
times per day lasting for 1 hour.  The Veteran reported that 
the pain was aching, sharp, and at a level of 5 out of 10.  
The Veteran reported that the pain could be exacerbated by 
physical activity and lying down on his chest or right side.  
The Veteran stated that he could function without medication 
while experiencing the pain.  The Veteran reported an overall 
functional impairment as an inability to lay flat on his 
stomach because of the pain.  The Veteran's right lower rib 
cage area was noted as being deformed with tenderness along 
the area.  The rib X-ray study showed an old fracture of the 
9th rib, healed with deformity residual.

Based on review of the medical and lay evidence above, the 
Board finds the criteria for a rating in excess of 10 percent 
are not met.

As stated above, the Veteran's service-connected residuals of 
injury, right 8th-9th rib area, are not specifically listed 
in the rating schedule.  The disability has been evaluated by 
analogy to the removal of ribs under DC 5297 and assigned a 
10 percent disability rating by the RO based upon a finding 
that there was structural deformity with tenderness.  

The pertinent medical evidence of record shows the Veteran's 
residuals of injury, right 8th-9th rib area, have been 
manifested by pain, soreness, and structural deformity, but 
not by removal of two ribs as required for the next higher 20 
percent rating.  Accordingly, the presently-assigned 
compensation of 10 percent represents appropriate 
compensation for pain, as there is no impairment of motion or 
additional limitation of function associated with this 
service-connected disability and the schedular requirements 
for the 20 percent rating are not approximated.  See DeLuca, 
8 Vet. App. 202.  

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in 
addition to the medical evidence above the Board has 
carefully considered the lay evidence presented by the 
Veteran and his representative in the form of correspondence 
to VA, to include a brief submitted in December 2009, in 
which it has generally been asserted that the Veteran's 
residuals of injury, right 8th-9th rib area, warrants a 
higher disability rating.

"A layperson can certainly provide an eyewitness account of 
a veteran's visible symptoms."  Espiritu, 2 Vet. App. 492.  
In this case the Board finds the statements by the Veteran to 
be credible in describing his symptoms.  However, even 
affording those statements full credibility, they do not show 
that a higher rating is warranted.  

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  
Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 10 percent rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the service-
connected disability and that the manifestations of the 
residuals of injury, right 8th-9th rib area, are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to service connection for disability of the 
cardiovascular system is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of an injury in the area of the right 8th and 9th 
ribs is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


